Exhibit 10(a)

2011 LONG TERM PLAN

STOCK UNIT AGREEMENT

Dated: February 3, 2011

This Letter Agreement (the “Agreement”) will confirm an award to you of stock
units (“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company, as amended from
time to time (the “Plan”), a copy of which is included in this grant package on
this website and made a part hereof.

STOCK UNITS

1. GRANT OF UNITS. The Company hereby awards to you the number of Stock Units,
as shown on Exhibit A of this Agreement, each evidencing the right to receive,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, (i) one share of Union Pacific Corporation Common Stock, $2.50 par value
per share (“Common Stock”) and (ii) a payment in cash equal to the amount of
dividends that would have been payable on one share of Common Stock (“Dividend
Equivalent Payments”), provided the applicable Performance Criteria described
below have been satisfied.

2. RESTRICTION PERIOD. The period during which the restrictions set forth herein
and in the Plan shall apply to your right to receive the Stock Units granted to
you shall commence on the date hereof and expire February 3, 2014 if and to the
extent the Performance Criteria described below for such Stock Units have been
satisfied (the “Restriction Period”), subject to the provisions of Section 6
hereof. During the Restriction Period, you may be entitled to receive Dividend
Equivalent Payments, subject to the provisions of Section 4 and Section 6(iii)
hereof.

3. PERFORMANCE CRITERIA. The Performance Criteria is annual Return on Invested
Capital (“ROIC”). However, such Performance Criteria is of no force and effect
unless and until the Company has operating income (“Operating Income”) in one or
more of fiscal years 2011, 2012 or 2013. The definition and calculation of
annual ROIC and Operating Income shall be determined in accordance with the Long
Term Plan document approved and adopted by the Compensation and Benefits
Committee of the Company’s Board of Directors (the “Committee”).

You may earn Stock Units during the Restriction Period based on the Company’s
satisfaction of the Performance Criteria in accordance with the ROIC targets and
payout schedule approved by the Committee, subject to Section 6(iii) hereof. For
the fiscal year



--------------------------------------------------------------------------------

ending December 31, 2011, you may earn up to one-third of your Stock Unit Target
Award as shown on Exhibit A based on the first fiscal year (2011) of ROIC
performance achieved. For the fiscal year ending December 31, 2012, you may earn
up to a total of two-thirds of your Stock Unit Target Award as shown on Exhibit
A (less any Stock Units earned in the first fiscal year) based on the average of
the first two fiscal years (2011 and 2012) of ROIC performance achieved. For the
fiscal year ending December 31, 2013, you may earn up to two times your Stock
Unit Target Award as shown on Exhibit A (less any Stock Units earned in the
first two fiscal years) based on the average of all three fiscal years (2011,
2012, and 2013) of ROIC performance achieved.

4. DIVIDEND EQUIVALENT RIGHTS. For all dividend record dates occurring while you
are employed and between the date that Stock Units are earned and the date that
shares are delivered to you, you shall be entitled to receive Dividend
Equivalent Payments for those Stock Units which have been earned in accordance
with Section 3 hereof. If you earn Stock Units in accordance with Section 3
hereof that are payable to you as specified in Section 6(iii) hereof, unless
otherwise determined by the Committee, you shall further receive Dividend
Equivalent Payments for all dividend record dates occurring after you are
separated from service through the date the shares are delivered to you as
provided in and subject to the adjustment described in Section 6(iii) hereof.
Any such Dividend Equivalent Payments shall be made on the payment date
established by the Board of Directors for the underlying dividend payments;
provided, however, that if you have elected to defer receipt of such Stock Units
in accordance with the terms of the Deferred Compensation Plan of Union Pacific
Corporation (the “Deferred Compensation Plan”), payment of such Dividend
Equivalent Payments shall be made in accordance with the provisions of
Section 12 of the Plan.

5. RESTRICTIONS. (i) You shall be entitled to delivery of the shares of Common
Stock only as specified in Section 6 hereof; (ii) none of the Stock Units may be
sold, transferred, assigned, pledged, or otherwise encumbered or disposed of;
(iii) your right to receive Dividend Equivalent Payments shall terminate without
further obligation on the part of the Company at the earlier of your separation
from service with the Company or a Subsidiary, except as provided in
Section 6(iii) hereof, or your receipt of Common Stock under Section 6 hereof;
(iv) all of the Stock Units shall be forfeited and all of your rights to such
Stock Units and the right to receive Common Stock shall terminate without
further obligation on the part of the Company in the event of your separation
from service with the Company or a Subsidiary without having a right to delivery
of shares of Common Stock under Section 6 hereof; and (v) any Stock Units not
earned as of the end of the Restriction Period shall be forfeited and all of
your rights to such Stock Units shall terminate without further obligation on
the part of the Company.

 

2



--------------------------------------------------------------------------------

6. LAPSE OF RESTRICTIONS AND PAYMENT OF STOCK UNITS. (i) Following the end of
the Restriction Period and provided you have remained continuously employed by
the Company or a Subsidiary through the end of the Restriction Period and absent
any Change of Control before the end of the Restriction Period, unless otherwise
determined by the Committee, shares of Common Stock equal to the number of Stock
Units which are earned pursuant to the achievement of the applicable Performance
Criteria shall be delivered to you (through your account at the Company’s third
party stock plan administrator, if applicable) free of all restrictions,
provided the Company has Operating Income in one or more of the fiscal years
2011, 2012 or 2013. The payment of the Stock Units under this Section 6(i) shall
be made to you as soon as practicable following the end of the Restriction
Period, but in no event later than two and one-half (2 1/2) months following the
end of the calendar year that includes the date on which the Restriction Period
ends. Notwithstanding the foregoing, the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Company determines
that the delivery of shares hereunder would violate any federal, state or other
applicable laws and/or may issue shares subject to any restrictive legend that,
as determined by the Company’s counsel, is necessary to comply with securities
or other regulatory requirements.

(ii) If you have a separation from service with the Company or a Subsidiary
prior to the end of the Restriction Period and prior to a Change in Control
because you die or become disabled (as determined under the provisions of the
Company’s or a Subsidiary’s long-term disability plan), you, your estate or your
beneficiary, as the case may be, shall be entitled to receive shares of Common
Stock equal to the number of Stock Units which are earned based on achievement
of the applicable Performance Criteria through the end of the fiscal year ending
prior to the date of your death or disability, as the case may be, provided the
Company has Operating Income in one or more of the fiscal years 2011, 2012 or
2013 and further provided that such fiscal year precedes the date of your death
or disability. The payment of the Stock Units under this Section 6(ii) shall be
as soon as practicable following your separation from service, but in no event
later than two and one-half (2 1/2) months following the end of the calendar
year that includes the date on which you die or become disabled.

(iii) Section 9(e)(i) and Section 9(f) of the Plan pertaining to the vesting and
payment of Stock Units upon “Age 65 Retirement Status” shall not applicable, and
instead, if you have a separation from service with the Company or a Subsidiary
prior to

 

3



--------------------------------------------------------------------------------

the end of the Restriction Period and prior to a Change in Control because you
retire after having attained age 62 with 10 years of service under the
provisions of the Company’s or a Subsidiary’s pension plan (“Retirement”), you,
your estate or your beneficiary, as the case may be, shall be entitled to
receive shares of Common Stock equal to the number of Stock Units which are
earned based on the average of all three fiscal years (2011, 2012 and 2013) of
the applicable Performance Criteria achieved prorated based on the number of
fiscal years in the Restriction Period during which you remained continuously
employed by the Company or a Subsidiary until September 30th of that year (e.g.,
if you retire on or after September 30, 2011 then you would be entitled to
receive payment for 33 1/3% of the earned Stock Units, if you retire on or after
September 30, 2012 then you would be entitled to receive payment for 66 2/3% of
the earned Stock Units and if you retire on or after September 30, 2013 than you
would be entitled to receive payment for 100% of the earned Stock Units),
provided that the Company has Operating Income in one or more of the fiscal
years 2011, 2012 or 2013. You shall be entitled to receive Dividend Equivalent
Payments respecting all Stock Units earned in accordance with Section 3 hereof
through the end of the fiscal year ending before your Retirement for all
dividend record dates occurring after your Retirement and during the Restriction
Period until you receive Common Stock under this Section 6(iii), notwithstanding
your Retirement. The Committee shall adjust the total amount of such Dividend
Equivalent Payments made to you and/or the total number of shares of Common
Stock paid to you following the end of the Restriction Period so that the total
amount of such Dividend Equivalent Payments made to you do not exceed the amount
that would have been made based on the number of Stock Units which are earned as
set forth in this Section 6(iii). The payment of the Stock Units under this
Section 6(iii) shall be made as soon as practicable following the end of the
Restriction Period, but in no event later than two and one-half (2 1/2) months
following the end of the calendar year that includes the end of the Restriction
Period.

(iv) If a Change in Control occurs prior to the end of the Restriction Period
and prior to your death, disability or Retirement, or separation from service
for any other reason, shares of Common Stock equal to the number of Stock Units
that would have been earned if the Performance Criteria shall have been
satisfied at the greater of one hundred percent of your Stock Unit Target Award
as shown on Exhibit A or the number of Stock Units that would have been earned
based on the Performance Criteria satisfied through the end of each fiscal year
prior to the occurrence of such Change in Control and through the end of the
most recent fiscal quarter ending prior to the date of the Change in Control
shall be delivered to you (through your account at the Company’s third party

 

4



--------------------------------------------------------------------------------

administrator, if applicable) free of all restrictions, provided the Company has
Operating Income in one or more of the calendar years 2011, 2012 or 2013 and
further provided that any such calendar year precedes the date of the Change in
Control. In either event following the Change in Control no additional Stock
Units may be earned under this Agreement. Shares of Common Stock to which you
are entitled pursuant to this Section 6(iv) shall be delivered as soon as
practicable following the Change in Control, but in no event later than two and
one-half (2 1/2) months following the end of the calendar year that includes the
date on which the Change in Control occurs.

(v) If you have a separation from service with the Company or a Subsidiary for
any other reason, with or without cause, prior to the earlier of the end of the
Restriction Period or a Change in Control, you will forfeit all Stock Units and
all of your rights to such Stock Units shall terminate without further
obligation on the part of the Company.

(vi) You may elect to defer receipt of payment of shares underlying the Stock
Units to the extent and according to the terms, if any, provided by the Deferred
Compensation Plan. If you do so elect to defer payment of shares underlying the
Stock Units, such payments will be made in accordance with the Deferred
Compensation Plan.

7. WITHHOLDING. Upon payment of the Stock Units, you must arrange for the
payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes, but only at the statutory minimum
rate, if a proper election is made to pay withholding taxes in this manner.

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 20 thereof, except as otherwise provided in this
Agreement.

PROTECTION OF CONFIDENTIALITY

9. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically accepting this
Agreement, you acknowledge that the Company regards certain information relating
to its business and operations as confidential. This includes all confidential
and proprietary information concerning the assets, business or affairs of the
Company or any Subsidiary or any customers thereof (“Confidential Information”).
Your electronic signature also acknowledges that the Company has certain
information that derives economic value from not being known to the general
public or to others who could obtain economic value from its disclosure or use,
which the Company takes reasonable efforts to protect the secrecy of (“Trade
Secrets”).

 

5



--------------------------------------------------------------------------------

10. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
accepting this Agreement, you acknowledge that you developed or have had or will
have access to one or more of the following types of Confidential Information or
Trade Secrets: information about rates or costs; customer or supplier agreements
and negotiations; business opportunities; scheduling and delivery methods;
business and marketing plans; financial information or plans; communications
within the attorney-client privilege or other privileges; operating procedures
and methods; construction methods and plans; proprietary computer systems
design, programming or software; strategic plans; succession plans; proprietary
company training programs; employee performance, compensation or benefits;
negotiations or strategies relating to collective bargaining agreements and/or
labor disputes; and internal or external claims or complaints regarding personal
injuries, employment laws or policies, environmental protection, or hazardous
materials. By electronically accepting this Agreement, you agree that any
unauthorized disclosures by you to any third party of such Confidential
Information or Trade Secrets would constitute gross misconduct within the
meaning of the Plan.

11. AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION. By electronically accepting
this Agreement, you agree that you will not, unless you receive prior written
consent from the Company’s Senior Vice President, Human Resources & Secretary or
such other person designated by the Company (hereinafter collectively referred
to as the “Sr. VP-HR & S”), or unless ordered by a court or government agency,
(i) divulge, use, furnish or disclose to any subsequent employer or any other
person any Confidential Information or Trade Secrets, or (ii) retain or take
with you when you leave the Company any property of the Company or any documents
(including any electronic or computer records) relating to any Confidential
Information or Trade Secrets.

12. PRIOR NOTICE OF EMPLOYMENT, ETC. (i) By electronically accepting this
Agreement, you acknowledge that if you become an employee, contractor, or
consultant for any other railroad, this would create a substantial risk that you
would, intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically signing Exhibit A, you agree that for a period of
one-year after you leave the Company, before accepting any employment or
affiliation with another railroad you will give written notice to the Sr.
VP-HR & S of your intention to accept such employment or

 

6



--------------------------------------------------------------------------------

affiliation. You also agree to confer in good faith with the Sr. VP-HR & S
concerning whether your proposed employment or affiliation could reasonably be
expected to be performed without improper disclosure of Confidential Information
or Trade Secrets. (ii) If the Sr. VP-HR & S and you are unable to reach
agreement on this issue, you agree to submit this issue to arbitration, to be
conducted under the rules of the American Arbitration Association, for final
resolution. You also agree that you will not begin to work for another railroad
until the Sr. VP-HR & S or an arbitrator has determined that such employment
could reasonably be expected to be performed without improper disclosure of the
Company’s Confidential Information or Trade Secrets.

13. FAILURE TO COMPLY. By electronically accepting this Agreement, you agree
that, if you fail to comply with any of the promises that you made in Section 11
or 12 above, you will be required to immediately deliver to the Company any
shares of Common Stock (or the market value of any shares of Common Stock
received) which you received at any time from 180 days prior to the earlier of
(i) the date when you leave the Company or (ii) the date you fail to comply with
any such promise you made in Section 11 or 12, to 180 days after the date when
the Company learns that you have not complied with any such promise. You agree
that you will deliver such shares of Common Stock (or the cash equivalent) to
the Company on such terms and conditions as may be required by the Company. You
further agree that the Company will be entitled to enforce this repayment
obligation by all legal means available, including, without limitation, to set
off the market value of any such shares of Common Stock against any amount that
might be owed to you by the Company.

NO DIRECT COMPETITION

14. SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS. By
electronically accepting this Agreement, you agree for a period of one year
following your departure from the Company, you will not (directly or in
association with others) call on or solicit the business of any of the Company’s
customers with whom you actually did business or otherwise had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in the states in which the Company now operates. You further agree that
for the same time period, you will not, directly or indirectly, engage in any
activity which is the same as or competitive with the Business (as defined
below) including, without limitation, engagement as an officer, director,
proprietor, employee, partner, investor (other than as a holder of less than 2%
of the outstanding capital stock of a publicly traded corporation), guarantor,
consultant, advisor, agent, sales representative or other participant, anywhere
in the

 

7



--------------------------------------------------------------------------------

United States. For purposes of this Agreement, the term “Business” means the
operation of a Class I railroad in the United States. This Section 14 is not
intended to prevent you from engaging in any activity that is not the same as or
competitive with the Business.

15. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically accepting this
Agreement, you acknowledge that you have carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed upon
you pursuant to Sections 11, 12 and 14. You also agree that each of the
restraints contained herein is necessary for the protection of the goodwill,
Confidential Information, Trade Secrets and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent you from obtaining other
suitable employment during the period in which you are bound by such restraints.
You further acknowledge that, were you to breach any of the covenants contained
in Sections 11, 12 and 14, the damage to the Company would be irreparable. You
therefore agree that the Company, in addition to any other remedies available to
it, including, without limitation, the remedies set forth in Sections 13 and 16,
shall be entitled to injunctive relief against your breach or threaten breach of
said covenants. You and the Company further agree that, in the event that any
provision of Sections 11, 12 and 14 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

16. VIOLATION OF PROMISES. By electronically accepting this Agreement, you agree
that if you violate any of your promises in Section 14, then you will be
required to immediately deliver to the Company any shares of Common Stock (or
the fair market value thereof) granted to you by this Agreement which you
received at any time from 180 days prior to the date when you leave the Company
to 180 days after the date when the Company learns that you have not complied
with the promises you made in Section 14. You agree that you will deliver such
shares of Common Stock (or the fair market value thereof) to the Company on such
terms and conditions as may be required by the Company. You further agree that
the Company will be entitled to enforce this repayment obligation by all legal
means available, including, without limitation, to set off the market value of
any such shares of Common Stock against any amount that might be owed to you by
the Company.

 

8



--------------------------------------------------------------------------------

GENERAL

17. RESTATEMENTS OF FINANCIAL RESULTS. By electronically accepting this
Agreement, you agree that you will return such shares of Common Stock (or the
fair market value thereof) to the Company as determined by the Committee in its
exclusive discretion, which shall be final, conclusive and binding upon the
Company and you. The Committee will exercise its discretion only in the event
that the Committee’s certification of a level of ROIC was based on financial
results subsequently revised by a restatement of such financial results and only
to the extent that such restated financial results would have entitled you to a
lesser award of Common Stock under the Performance Criteria.

18. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

19. CHOICE OF LAW; JURISDICTION. All questions pertaining to the construction,
regulation, validity, and effect of this Agreement shall be determined in
accordance with the laws of the State of Utah, without regard to the conflict of
laws doctrine. The Company and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to this Agreement.
Sections 12(ii) and 14 shall not apply to employees who are subject to
California law.

20. EMPLOYMENT AT WILL. In accordance with Section 22(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

21. DEFINED TERMS. For purposes of this Agreement, capitalized terms shall have
the meanings specified in the Plan, unless a different meaning is provided in
this Agreement or a different meaning is plainly required by the context.

22. AMENDMENTS. The Plan and this Agreement may be amended or altered by the
Committee or the Company’s Board of Directors to the extent provided in the
Plan.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.

 

9



--------------------------------------------------------------------------------

 

 

Notice of Performance

Retention

Unit Award -Exhibit A & Award

Agreement

    

Union Pacific Corporation

ID: 13-2626465

Union Pacific Corporation

1400 Douglas Street

Omaha, NE 68179

 

        FIRST_NAME LAST_NAME      Award Number:    OPTION_NUMBER ADDRESS_LINE_1
     Plan:    EQUITY_PLAN CITY, STATE ZIPCODE      ID:    EMPLOYEE_ID

 

 

Effective 02/03/2011, you have been granted a performance retention unit award
of Union Pacific Corporation (the Company) common stock. Please take time to
review the “2011 Long Term Plan Summary”, which is attached herewith. The units
are restricted until the Restriction Period Termination Date shown below.

 

Type of Grant:

   LTP Retention Units

MAXIMUM Number of retention units granted:

The Stock Unit Target Award (amount of retention units granted at Target is half
of the amount shown). The amount of units shown is the “maximum” number of
shares that you are eligible to receive in accordance with the program design
shown in the Long Term Plan Summary. The actual number of shares paid out at
vesting, if any, depends on applicable performance criteria being met.

   X,XXX

Restriction Period:

   3 years

Restriction Period Commencement Date:

   02/03/2011

Restriction Period Termination Date:

   02/03/2014

For general tax purposes, Retention Units are valued at the time of vesting. The
closing price of Union Pacific Corporation common stock on the vesting date as
recorded by The Wall Street Journal is used when preparing tax calculations.

We would like to call your attention to confidentiality and non-compete
provisions in the Agreement and recommend that you review the terms and
conditions of these provisions as fully set forth in the Agreement. Please note
that failure to comply with these provisions will result in the forfeiture of
the award or will require that any value received from the vesting of this award
be returned to the Company. In addition, once you accept the terms of the
Agreement, these provisions will be binding on you whether or not the award
vests.

 

 

By accepting this award, you acknowledge that you are bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan, as amended from time
to time, and the Agreement delivered herewith, each of which is incorporated by
reference in this Exhibit A.

 

 

 

10